DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Application and claims filed 4/28/2021.
Claims 8-10, 18-20, 22, and 28-50 have been canceled by preliminary amendment.
Claims 1-7, 11-17, 21, and 23-27 have been examined and are pending.
 (AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claim Interpretation

 The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or, a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Such claim limitation(s) is/are found in claims 1-7, as follows, e.g. per claim 1: “a target principle generator… an execution analyzer… a score generator… an output generator…”. Independent claim 1 is directed towards “an apparatus”. As such, the claims are directed towards hardware; they are not directed towards software nor method steps.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-7 are rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention.
“a target principle generator… an execution analyzer… a score generator… an output gnerator…”
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The specification merely states that the “a target principle generator… an execution analyzer… a score generator… an output generator…” are “hardware”. For example, Specification at [0043] states: “The example means for determining target promotion principles is hardware.” However, the actual hardware is never disclosed. Similarly, the specification at  [0048] states: “The example means for determining target assortment principles is hardware.” And per [0056]: “The example means for determining target execution principles is hardware”. Merely stating that these means are intended to be hardware without actually disclosing the hardware is insufficient to particularly point out and distinctly claim the subject matter which is regarded as the invention. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may: 
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). 
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 11-17, 21, and 23-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, the claims recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Per Independent claims 1, 11, and 21: 
“determine a target principle of a product based on at least one lever, the at least one lever indicative of an adjustable parameter corresponding to the product;
compare in-market data of the product to the target principle of the product; 
determine an aggregate score of the product based on the comparison; 
output the aggregate score of the product and a recommended adjustment to the at least one lever
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, 
That is, these steps, as drafted, are simply very high-level general steps which a marketing manager may take to recommend key performance indicators (i.e. applicant’s “lever(s)”) which pertain to a marketing strategy (i.e. applicant’s “target principle”) such as optimization of gross margin, etc… Additionally, the mere nominal recitation of (an apparatus or, at least one storage device; and a processor circuitry) which may be necessary to perform these steps does not take the claim limitation out of the enumerated grouping. Thus, the claims recite an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. The claims do not purport to advance or make an improvement to technology. Instead, at this very high-level of generality, these steps are business decisions. Although there are additional elements, other than those noted supra, recited in the claims, none of these additional element(s) or a combination of elements as recited in the claims apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. As drafted, the claims as a whole merely describe how to generally “apply” the aforementioned concepts using generic computer components, “link” them to a field of use (i.e. in this case marketing and marketing strategies), or serve as extra-solution activity. The claimed computer components are recited at a high level of generality and are merely invoked as tools to implement the idea but are not technical in nature. Simply implementing the abstract idea on or with generic computer components is not a practical application of the abstract idea. 
These additional limitations are as follows: “an output generator to reduce discretionary input of an analyst”
However, this elements does not present a technical solution to a technical problem; i.e. Applicant’s invention is not a novel nor new technique nor technical solution for “outputting” nor displaying information. The intended effect or purpose of “outputting” does not patentably recite on the method of “outputting” and does not carry patentable weight. This additional element simply fails to recite a specific 
There are no additional element(s) or a combination of elements in the independent claims that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application thereof. The claim is directed to an abstract idea.
Further to Step 2A Prong 2, the dependent claims do recite a combination of additional elements. However, these claims as a whole, considered either independently or in combination with the parent claims, do not integrate the identified method of organizing human activity into a practical application thereof. 
For example, dependent claims 2 and 12 recite the following: “wherein the output is at least one of an alert, a report card, or a dashboard.” However, applicant’s invention is not a new or novel technique for providing an “alert”, a “report card”, or a “dashboard” and as such are found to merely be extra-solution activity which fails to integrate the abstract idea into a practical application thereof.
 As another example, dependent claims 4, 14, 24 recite the following: “wherein the at least one lever corresponds to a promotion parameter, and the target principle generator is to determine the target principle of the product based on a depth of discount, a promotion frequency, a timing of an event, a promoted price threshold, and an offer communication.” However, these limitations are merely descriptions of data and variables upon which the abstract idea may operate but without placing any practical or functional limitation on the already identified abstract idea; i.e. although applicant has provided a description of various “levers”, e.g. KPIs (key performance indicators) which are apparently important to consider when attempting to determine a “target principle” (e.g. per Spec [0039]: “….the target principles are conditions deemed “optimal”…”), the applicant fails to recite any specific limitation beyond the idea that a target principle (i.e. some undisclosed optimal condition) is a function of such “levers” (e.g. KPIs). At this high-level of generality, these descriptions of data provide context for the 
Therefore, the Examiner does not find that these limitations integrate the abstract idea into a practical application. Instead, these limitations, as a whole and in combination with the already recited claim elements of the parent claims, fail to integrate the method of organizing human activity into a practical application. A similar finding is found for the remaining dependent claims.
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims were considered as merely serving to “link” the idea to a field of use, or “apply” the idea via generic computing components, or insignificant extra-solution activity. For the same reason these elements are not sufficient to provide an inventive concept; i.e. the same analysis applies here in 2B. Mere instructions to apply an exception using a generic computer component and conventional data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. So, upon revaluating here in step 2B, these elements are determined to amount to no more than mere instructions to apply the exception using generic computer components (i.e. an apparatus, or processor or circuitry, etc…) and/or gather and transmit data which is well-understood, routine, conventional activity in the field; i.e. note the Symantec, TLI, and OIP Techs Court decisions cited in MPEP 2106.05(d)(ll) indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application, as found supra, nor provide an inventive concept, and thus the claims are not patent eligible.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-7, 11-12, 14-17, 21, and 24-27 are rejected under 35 U.S.C. 103 as obvious over Saarenvirta et al. (U.S. 2021/0279753 A1; hereinafter, "Saarenvirta") in view of Savir (U.S. 2021/0326795 A1; hereinafter, "Savir").

Claims 1, 11, 21:
Pertaining to claims 1, 11, 21 as exemplified in the limitations of claim 1, Saarenvirta teaches the following:
An apparatus to control market strategy adjustments, the apparatus comprising: 
a target principle generator to determine a target principle1 of a product based on at least one lever, the at least one lever indicative of an adjustable parameter corresponding to the product (Saarenvirta, see at least [0296]-[0332] teaching e.g. “…generating a retailer state model may involve solving Equation (1). Equation (1) comprises a mathematical function that is executed by the retail pricing model 418 of the intelligent agent 400 (see FIG. 4), the mathematical function may be executed to model a retail environment and  At 510, a control policy (e.g. for the price planning model) may be selected to identify [determine] preferred [optimal] pricing decision options [target principles] for the retailer. This may involve defining or using a selected policy derived from the retailer state model in order to simulate pricing decisions and generate a retail pricing plan that may comprise a sequence (e.g. long term) of item [product] level prices [e.g. levers] which can increase long term reward or return for the retailer.
 

    PNG
    media_image1.png
    226
    1010
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    110
    511
    media_image2.png
    Greyscale

Applicant’s “target principle”, in view of Specification at [039] as noted in footnote, reads on Saarenvirta’s “preferred [optimal] pricing decision options [target principles]”, such as “alternative price points” which are based on adjustable parameters of Eq (1) as noted per at least [0300]-[0322]; i.e. a goal of ‘optimization’ of e.g. gross margin [a target principle] is disclosed as being based on various adjustable features, variables, and coefficients [e.g. levers], such as “price point” of a product, “affinities” between products, time of promotion of a product, cannibalization effects, etc…); 
an execution analyzer to compare in-market data2 of the product to the target principle of the product (Saarenvirta, see at least Fig. 31 “Actual gross Margin” [in-market data of the product] is compared with “Predicted Gross Margin” [target principle of the product]; see also at least [0330] e.g. For example, the pricing decisions may have a target gross margin; i.e. 

    PNG
    media_image3.png
    478
    1230
    media_image3.png
    Greyscale
); 
[…]
an output generator, to reduce discretionary input of an analyst, by generating an output (Saarenvirta, see at least [0134] e.g. “…viewing sales performance reports [a generated output], etc.”).  
Although Saarenvirta teaches the above limitations and teaches, e.g. per at least [0345]-[0351]: “…The alternative price points may be ranked [scored] by a relative index score, indicating the desirability in their selection for accomplishing the goals of the retail pricing plan [e.g. margin]… The relative index can be used to compare the difference in expected sales performance of two ranked pricing decisions…”, Saarenvirta may not explicitly teach soring the products themselves. However, regarding such nuanced features as recited below, Saarenvirta in view of Savir teach the following:
a score generator to determine an aggregate score of the product based on the comparison (Savir, see at least Fig. 10 “dashboard” and [0070]-[0073] teaching e.g.: “As shown in FIG. 10, the exemplary product score 1040 also comprises relative and actual values on an overall level (e.g., for all products in the order) and on a per-product basis, for a margin percentage, floor and a list total revenue per unit (LTRU).” 

    PNG
    media_image4.png
    757
    1236
    media_image4.png
    Greyscale
); 
and 
[…] the output including the aggregate score of the product and a recommended adjustment to the at least one lever (Savir, again, see at least Fig. 10 which is a “dashboard” [output] and [0070]-[0073], teaching: “…Among other benefits, the disclosed order quality score prediction techniques provided automated approvals and denials for orders, and can prioritize [a recommendation] additional orders that are not automatically disposed of for further review. In this manner, the volume of orders that need to be reviewed manually is reduced [to reduce discretionary input of an analysts] and reviewers can focus their attention on the highest priority orders…”).  
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Savir (directed towards scoring products based on a comparison of sales metrics such as margin% and subsequently displaying such, as well as displaying a priority of orders which may require review, via a dashboard) which are applicable to a known base device/method of Saarenvirta (already directed towards system/methods of retail price optimization) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Savir to the device/method of Saarenvirta because Saarenvirta and Savir are analogous art in the same field of endeavor (at least G06Q30/02) and because according to 

Claims 2, 12:
Saarenvirta/Savir teach the limitations upon which these claims depend. Furthermore, both Saarenvirta and Savir each teach the following:
…wherein the output is at least one of an alert, a report card, or a dashboard. (Saarenvirta, see at least [0134] e.g. “…viewing sales performance reports, etc.” and Savir, see at least Fig. 10 which is a “dashboard”).  

Claims 4, 14, 24:
Saarenvirta/Savir teach the limitations upon which these claims depend. Furthermore, teaches the following:
…wherein the at least one lever corresponds to a promotion parameter (Saarenvirta, see at least [0296]-[0332] e.g.: xj = the number of products being promoted in the week in question where the product can be represented by any level in the product hierarchy whose elements are identified by index j, etc…),
and the target principle generator is to determine the target principle of the product based on a depth of discount, a promotion frequency, a timing of an event, a promoted price threshold, and an offer communication (Saarenvirta, again see at least [0141]-[0225] in conjunction with at least [0296]-[0332] e.g. sale amount, promotion identifier, prior period of interest for promoted products, week in question, etc…).  

Claims 5, 15, 25:
Saarenvirta/Savir teach the limitations upon which these claims depend. Furthermore, Saarenvirta in view of Savir teach the following:
…wherein the at least one lever corresponds to an assortment parameter, the product is a first product, and the target principle generator is to determine to remove the first product or add a second product (Savir, see at least Fig. 3 and associated dislcousre, e.g. “order_status: … (approved/denied)”. Where, per at least [0005] e.g.: system may automatically assign a denied status [determine to remove the first product] in response to the predicted quality score being below a corresponding denial threshold [lever corresponds to an assortment parameter].)  
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Savir which are applicable to a known base device/method of Saarenvirta (already directed towards system/methods of retail price optimization) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Savir to the device/method of Saarenvirta because Saarenvirta and Savir are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 6, 16, 26:
Saarenvirta/Savir teach the limitations upon which these claims depend. Furthermore, Saarenvirta in view of Savir teach the following:
…wherein the at least one lever corresponds to a new products parameter, and the target principle generator is to determine a hurdle rate for the product (Savir, see at least Fig. 10, and [0053]-[0054] e.g. characteristics of a new order [lever corresponds to new products parameter], where there is a List Price Margin [hurdle rate] for New Line of Business).  
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Savir which are applicable to a known base device/method of Saarenvirta (already directed towards system/methods of retail price optimization) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Savir to the device/method of Saarenvirta because Saarenvirta and Savir are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in 

Claims 7, 17, 27:
Saarenvirta/Savir teach the limitations upon which these claims depend. Furthermore, Saarenvirta in view of Savir teach the following:
…wherein the at least one lever corresponds to an execution parameter, and the target principle generator is to determine an incremental value of the product based on a location of the product in a store (Saarenvirta, in addition to the citations noted above, see at least [0278], teaching e.g.: “…Promoted items 2206 and 2208 in the sales diagram 2200 may have incremental sales [incremental value] and associated sales above their normal non-promoted sales amount. Other products in the same sub-level of the product hierarchy, for example, the Department Level [location of product in a store] for Outerwear 2112 in FIG. 21 may be cannibalized (i.e. have a negative incremental sales result compared to their normal sales), or can be supported (i.e. have positive incremental sales compared to their normal sales), even though those item were not promoted…”).  

Claims 3, 13, 23 are rejected under 35 U.S.C. 103 as obvious over Saarenvirta in view of Savir further in view of Hunt et al. (U.S. 2008/0270363 A1; hereinafter, "Hunt").

Claims 3, 13, 23:
Saarenvirta/Savir teach the limitations upon which these claims depend. Furthermore, teaches the following:
…wherein the at least one lever corresponds to a pricing parameter (Saarenvirta, see at least [0296]-[0332], e.g. price zone, average price, average margin, etc…), 
Although Saarenvirta teaches the above features and teaches, e.g. per at least [0141]-[0225] in conjunction with at least [0296]-[0347], his automated approval engine may be configured to execute pricing decisions [detrmined target principles] at the retailer based on thresholding [price threshold] and the pricing solutions/decisions are based on analysis of historical sales data including “Unit Price (or price 
and the target principle generator is to determine the target principle of the product based on an internal price gap3, an external price gap, and an everyday price threshold (Hunt, see at least [0470] teaching e.g.: “…analyze customer buying patterns linked to price gaps or price changes…” And [0507] e.g.: “…price comparer addressing how an item's price compares to key competitors, price cliff analysis addressing what absolute price points drive substantial volume increases or decreases for an item, price gap analysis addressing how an item relative price influences volume, or some other type of pricing analysis…” and [1212] e.g.: “…Further, a price gap may be determined and analyzed against competitors and private labels. A clear price segment may also be determined to compare its performance against other price segments. Also, pricing analysis may be performed to compare high price to low price gaps and base to promoted price gap. In embodiments, the competitive activity analysis may be performed to determine competitive brands that are gaining share and distribution in the market. Further, the competitive activity analysis may be performed to determine information such as new items that may be responsible for the growth of the brands, competitors that are gaining items per store, change in pricing by the competitors, change in merchandising, growth in competitive activity based on category and share, and other such type of information….”).  
Therefore, the Examiner finds that Internal and External price gap consideration as part of marketing analysis is a known technique of Hunt which is applicable to a known system/method of Saarenvirta (already directed towards determining “pricing solution” decisions [target principles] based on all of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

/Michael J Sittner/
Primary Examiner, Art Unit 3622



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification [039]: “…In some examples, the target principles are conditions deemed “optimal” by the target principle generator 206…”
        2 Specification at [0069], examples of “in-market data”.
        3 Specification [0040]: “…internal price gaps (e.g. price gap between different sizes of a product within the same brand)… external price gaps (e.g., price gap between different brands of the product)…”